Title: To James Madison from Robert Montgomery, 31 March 1804 (Abstract)
From: Montgomery, Robert
To: Madison, James


31 March 1804, Alicante. Last wrote on 9 Jan. to advise that he could send money to Tripoli on the best terms for the U.S. “If this measure should be found necessary I hope to be honored with your orders for doing so. Herewith I forward a Packet from Colonel Lear at Algiers it was delivered me by Capn. Smith of the Vixen Schooner on the 20th Current this is the first opportunity I have had to forward it.” Will not repeat to JM Decatur’s “brilliant action” in burning the Philadelphia “with in Pistol shot of the Batteries of Tripoli on the night of the 16 Feby.” “I make no doubt it is fully explained thro other Channels.” Encloses a copy of the marine list for the past six months [not found]. Adds in a postscript: “No news from Barbary since my last.”
 

   
   RC, two copies (DNA: RG 59, CD, Alicante, vol. 1). First RC 1 p.; in a clerk’s hand, with complimentary close, signature, and postscript by Montgomery; marked “Triplicate by Capn. Swett. April 16”; docketed by Wagner as received 30 June. Second RC 2 pp.; in Montgomery’s hand; docketed by Wagner as received 11 July. Second RC lacks postscript.



   
   The packet contained a copy of Lear’s 1 Jan.–17 Feb. 1804 diary (see Lear to JM, 1 Jan. 1804, and n.) and quadruplicates of Lear to JM, 24 Dec. 1803, and its enclosures.


